Appeal from a judgment of the Onondaga County Court (William D. Walsh, J.), rendered February 14, 2003. The judgment convicted defendant, upon his plea of guilty, of aggravated criminal contempt.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of aggravated criminal contempt (Penal Law § 215.52). Although the waiver of the right to appeal does not encompass the contention that the plea was not knowingly, voluntarily and intelligently entered, defendant failed to move to withdraw the plea or to vacate the judgment of conviction and thus has failed to preserve that contention for our review (see People v Bennefield, 306 AD2d 911 [2003]; People *1077v Chrispen, 306 AD2d 916 [2003], lv denied 100 NY2d 619 [2003]). In any event, defendant’s contention is without merit. Defendant’s challenge to County Court’s imposition of an enhanced sentence pursuant to the persistent felony offender sentencing provisions of Penal Law § 70.10 and CPL 400.20 is unpreserved for our review (see People v Rosen, 96 NY2d 329, 333-335 [2001], cert denied 534 US 899 [2001]), and defendant’s remaining contentions do not survive the waiver of the right to appeal (see People v White, 3 AD3d 543 [2004]; People v McKitchen, 2 AD3d 1475 [2003]; see also People v Lococo, 92 NY2d 825, 827 [1998]; People v Hidalgo, 91 NY2d 733, 737 [1998]). Present—Pine, J.P., Wisner, Scudder, Kehoe and Lawton, JJ.